DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 12/16/2020.

Claims 1-11 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brenda O. Holmes on 03/17/2021.
The application has been amended as follows:

In claim 1, line 2, “the time” has been changed to - - a time - -.
In claim 1, line 9, “the contained magnetic particles” has been changed to - - the magnetic particles - -.
In claim 2, line 2, “the contained magnetic particles” has been changed to - - the magnetic particles - -.
In claim 3, line 3, “wall portion” has been changed to - -  wall portions - -.
In claim 4, line 3, “is the highest” has been changed to - -  is highest - -.
In claim 5, line 2, “the contained magnetic particles” has been changed to - - the magnetic particles - -.
In claim 6, line 2, “the contained magnetic particles” has been changed to - - the magnetic particles - -.
In claim 6, line 4, “the right” has been changed to - -  a right - -.
In claim 8, line 2, “wall portion has” has been changed to - -  wall portions have - -.
In claim 8, line 3, “the contained magnetic particles” has been changed to - - the magnetic particles - -.
In claim 9, line 2, “wall portion has” has been changed to - -  wall portions have - -.
In claim 9, line 6, “wall portion in each vertical wall row” has been changed to - - wall portions in each of the vertical wall rows - -.

In claim 10, line 2, “wall portion” has been changed to - -  wall portions - -.
In claim 10, line 4, “the right” has been changed to - -  a right - -.
In claim 10, line 5, “wall portion” has been changed to - -  wall portions - -.
In claim 10, line 6, “wall portion” has been changed to - -  wall portions - -.
In claim 11, line 3, “wall portion in the” has been changed to - -  wall portions in a - -.

REASONS FOR ALLOWANCE

Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:  
The applicant's arguments, that are adopted as the reasons for allowance, on pages 6-9 of the response filed on 12/16/2020, claim 1 is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/           Primary Examiner, Art Unit 3677